DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 22 March 2021 containing remarks and claims.
Claims 1-11 are pending.
The previous rejections have been maintained.  The rejections follow.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Serrand (US 5,919,352) in view of Zhu (Cocurrent downflow circulating fluidized bed) and De Rezende Pinho (US 2004/0206669).
Regarding claims 1 and 11, Serrand teaches 1) high efficiency atomizing nozzle sprays heavy oil from a feed inlet to a reaction tube, the produced oil is mixed with high temperature solid heat carrier at a temperature of 650-1200° for 0.5 seconds or less to heat vaporize and pyrolyze the oil mist and obtain an oil and gas and a solid heat carrier to be regenerated, the pyrolysis temperature within a range of 480-850°C (column 4, lines 24-65, column 3, lines 20-30 and column 5, lines 1-33); 2) the oil and 
Serrand does not explicitly disclose (1) the heavy oil is preheated to 150-350°C (2) the first reactor is downflow (3) residence time of the catalytic cracking reactor (4) catalyst to oil ratio in the FCC (5) the separators associated with downflow reactors are rapid and have separation times less than separation times of the other separators, and are less than 1/3 separation times.
Regarding (1), Examiner notes that Serrand teaches the same preheat temperature of the inert solid heat carrier and the same reaction temperature, as well as the same heavy oil feed.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the temperature at which the heavy oil is introduced, in order to appropriately obtain the desired reaction temperature.  It is not seen where such a selection would result in any new or unexpected results.  
Regarding (2), Zhu teaches that downflow fluidized bed reactors are preferred in the art, as they result in more uniform gas-solids flow patterns, which result in shorter contact time and the ability to operate at higher temperatures (see page 675, conclusion 8). 
Therefore, it would have been obvious to the person having ordinary skill in the art to have replaced the reactors of Serrand with the downflow reactors of Zhu, for the benefit of improving gas-solid flow patterns, resulting in shorter contact times.
Regarding (3) and (4), De Rezenede Pinho teaches cat/oil ratios of 2-15 [0026] or 6-9 [0058] which overlap with the claimed range.  De Rezende Pinho teaches a similar FCC process in which cat/oil ratios of 7.8 are used (table 2) and residence times of 0.5 seconds [0026].  
Examiner notes that in view of De Rezende Pinho selection of catalyst: oil ratios, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the ratio in order to obtain desired results.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”).
The De Rezende Pinho catalyst: oil ratio of 2-15 or 6-9  [0026], [0058] overlaps within the claimed range, and the example of  7.8 lies within the range identified in the specification of catalyst oil 
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate FCC conditions, such as those disclosed by De Rezende Pinho, for the benefit of obtaining the desired products.
Regarding (5), Zhu teaches that when using downflow reactors, it is known to use non-traditional separators which achieve a quicker separation (page 664, column 2).  Zhu teaches that the non-conventional separation units used with rapid downflow reactors separate solids within 0.05-0.3 seconds, versus the conventional 1-2 seconds (page 664, column 2).  In this regard, Examiner considers Zhu to meet the claimed limitations regarding rapid separation zones at rates of less than 1/3 the other conventional separation zones.  
Regarding claim 2, Serrand teaches the heavy oil is selected from vacuum resid, atmospheric resid, distillate, crude oil, coal tar, shale and bitumen (column 4, lines 1-23).
Regarding claim 3, Serrand teaches the regeneration is performed in oxidizing agent and the oxidizing agent is oxygen, air or enriched air, and the regeneration gas created is flue gas (column 5, line 33-column 6, line 10).  
Regarding claim 4
Regarding claims 5 and 9, Serrand teaches that the gas-solid separators are of the cyclone type (column 5, lines 34-35 and column 6, lines 57-60).  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the type of cyclone used from cyclones known in the art.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claim 6, Serrand teaches the cracking catalyst is an FCC catalyst, molecular sieve, shape selective molecular sieve and alkaline solid porous catalyst or a mixture thereof (column 6, lines 10-56).  
Regarding claim 7, Serrand teaches that the FCC reactor is a riser (column 6, lines 10-56).
Regarding claim 8, Serrand teaches that the FCC can be any conventional FCC process unit (column 6, lines 10-12).  Further, De Rezende Pinho teaches that downflow reactors are known in the art [0005].
Therefore, it would have been obvious to select an FCC configuration such as the downflow of De Rezende Pinho, since Serrand teaches that any known configuration may be used.
Regarding claim 10, Serrand teaches the reactor is a fluidized riser (column 6, lines 10-67). 

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The present invention does not condense the product from the first stage and sends it directly to the second stage.  Serrand does not teach this.  
Serrand does not disclose the preheating temperature, catalyst/oil ration, pyrolysis temperature, or regenerated catalyst temperature.
The instant process diffuses the “cage effect” by exclusion of condensing step.
Regarding Applicant’s first argument, Examiner notes that as applied in the rejections, Serrand teaches that the product from the first stage is sent to solid/gas separator, and the vapor is sent directly to the riser 15 (column 5, lines 34-37).  In this regard, Serrand does not require condensation step.
Regarding Applicant’s second argument, Examiner notes that the rejection is based upon a combination of reference, and not Serrand alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s third argument, Examiner notes that as discussed with respect to Applicant’s first argument, Serrand does not require condensation step.  In this regard, it is expected that Serrand would result in the same diffusion of “cage effect”.  It is not seen where Applicant has distinguished the process steps in this regard.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE STEIN/Primary Examiner, Art Unit 1771